DETAILED ACTION
Summary
Claims 1-13 are pending in the application. Claims 5-7, 10, and 13 are rejected under 35 USC 112(b). Claim 4 is rejected under 35 USC 112(d). Claim 12 is rejected under 35 USC 101.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
[0004] recites “bight point”. It should recite “bright point”.
Appropriate correction is required.

Claim Objections
Claims 1 and 13 objected to because of the following informalities:
Claim 1 recites “Processor” in line 9. It should recite “processor”.
Claim 13 recites “a position of a tip of the insert” in line 9. It should recite “the position of the tip of the insert”.
Claim 13 recites “a position and steering direction” in line 9. It should recite “the position and steering direction”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5-7, 10, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a tip” in line 5. It is not clear if this is referring to “a tip portion” set forth in claim 1, or if it is specifying a specific part of the tip portion. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 10 recites “a tip” in line 5. It is not clear if this is referring to “a tip portion” set forth in claim 1, or if it is specifying a specific part of the tip portion. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 13 recites “a tip” in line 5. It is not clear if this is referring to “a tip portion” set forth in claim 1, or if it is specifying a specific part of the tip portion. Clarification is required. For the purposes of examination, the former definition will be used.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 recites “the angle θ satisfies                                
                                     
                                    0
                                    °
                                    ≤
                                    θ
                                     
                                    ≤
                                    90
                                    °
                                
                            ”. However, claim 1, upon which claim 4 depends, states “the angle θ…satisfies                                
                                     
                                    0
                                    °
                                    ≤
                                    θ
                                     
                                    ≤
                                    45
                                    °
                                
                            ”. Claim 4 fails to further limit the values of the angle, and instead improperly broadens the possible values the angle can be. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 12 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 12 recites “wherein the insert is a needle that is inserted into the subject”. A human (the subject) is positively recited as the needle must be inserted into the subject. The claim should recite “wherein the insert is a needle configured to be inserted into the subject” to make the claim subject matter eligible.

Allowable Subject Matter
Claims 1-3, 8-9, and 11 allowed.
Claim 1 specifies that “a controller configured to control a steering direction of the sample gate on the basis of the length direction of the insert such that an angle θ formed between a straight line which extends in the length direction of the insert and a straight line which extends in the steering direction of the sample gate satisfies             
                0
                °
                ≤
                θ
                 
                ≤
                45
                °
            
        ”. This, in combination with the other limitations, is not reasonably suggested by the prior art. The specification states “For this reason, the control unit 28 according to this embodiment sets the steering direction of the sample gate to an appropriate direction in order to suppress the generation of the artifact” [0052] and “In addition, a value satisfying 0° ≤ θth < 90° is set as the threshold value θth. Most preferably, θth is 0°. However, a value satisfying 0° < θth ≤ 10°, a value satisfying 0° < θth ≤ 15°, a value satisfying 0° < θth ≤ 30°, or a value satisfying 0° < θth ≤ 45° may be set. ” [0059]. The setting of the angle to 0° improves the invention by eliminating artifacts commonly seen in Doppler imaging of needles.
Setting the angle at in the claimed range in not reasonably suggested by the prior art. Irisawa is directed to an invention that improves the detection of photoacoustic needles inserted at right angles [0042]. The reference is completely silent regarding Doppler imaging and a sample gate for Doppler imaging. Therefore, the reference does not teach the intersection of the steering angle and the length direction of the needle as claimed. Yoshiara teaches Doppler imaging, and teaches that the intersection of the scanning region and puncture line is preferably orthogonal [0059], but “The scanning surface (local scanning region R2) may be set to any angle with respect to the puncture line” [0058]. While Yoshiara technically discloses that the value can be anyone of 0° to 360°, one of ordinary skill would not recognize that values between 0° and 45° is disclosed with sufficient specificity for the reference to anticipate the value. The specification discloses that smaller angles improve acquisition by reducing artifacts, and details how there are significant differences over the range for practicing the invention. The values between 0° and 45° provides an unexpected benefit over the teachings of Yoshiara, and therefore is non-obvious over the reference. Okamura teaches imaging a needle at various angles, however as illustrated in Fig. 2 none of the angles are between 0° and 45°, and expressly teaches that the angles should be “in a vicinity of perpendicular” [0049]. Ohuchi also teaches the intersection angle for optimal imaging of the needle is 90° [0059]. Lee fails to teach imaging an insert, and neither McGee nor Tahiro teaches Doppler ultrasound. Therefore, claim 1 is non-obvious over the prior art. For similar reasons, dependent claims 2-13 are also non-obvious over the prior art.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 12/30/2021, with respect to the rejections under 35 U.S.C 112(a) and 35 U.S.C 103 have been fully considered and are persuasive.  The rejections of claims 1-13 under 35 USC 112(a) and 35 USC 103 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793